

116 HR 6543 IH: To amend the CARES Act to amend the membership of the Pandemic Response Accountability Committee.
U.S. House of Representatives
2020-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6543IN THE HOUSE OF REPRESENTATIVESApril 17, 2020Mrs. Carolyn B. Maloney of New York (for herself, Mr. Connolly, Mr. Lynch, Ms. Norton, Mr. Visclosky, Mr. Welch, and Ms. Speier) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend the CARES Act to amend the membership of the Pandemic Response Accountability Committee.1.Membership of the Pandemic Response Accountability CommitteeSection 15010(c) of the CARES Act (Public Law 116–136) is amended—(1)in paragraph (1)—(A)by striking Inspectors General and inserting members of the Committee; and (B)by striking and (D) and inserting (D), and (E); and(2)in paragraph (2)(E)—(A)by striking Inspector General and inserting Inspector General, Principal Deputy Inspector General, or any individual serving in an office of any Inspector General who occupies a position at the Senior Executive Service level or higher; and (B)by inserting of the Council after Chairperson. 